Wright, J.
Judgment by default. The point made in this court is, that Thompson, one of tho defendants, was not served with notice of the pendency of the action. The sheriff’s return as to him is: “ Served by leaving a copy of this notice with Mrs. Ann Thompson, the mother of J. W. Thompson, at his usual place of abode, she being more than fourteen years of age, and by reading this notice to her, and informing her of its contents; said J. W. Thompson not being'found in my county. January 25th, 1860.”
This return is defective in not showing that Ann Thompson was a member of the family of the said J. W. Thompson, or of that family where he had his residence. (Code 1851, § 1721.)
The judgment is reversed as to Thompson, and affirmed as to the other defendants.